Judgment unanimously affirmed. Memorandum: In this petition for a writ of habeas corpus, relator seeks release on parole alleging that the written statement of reasons given for the denial of parole was not meaningful in accordance with the requirements of subdivision 6 of section 214 of the Correction Law. The following reasons, in writing, were given him: "Parole is denied. The reasons for the denial is the seriousness of the instant offense in which the subject strangled his wife. The subject claims that he was so highly intoxicated that he did not recall the instant offense. The second reason is the adverse community reaction to the subject being paroled to Oswego as is related in a letter from the District Attorney which strongly opposes his parole. The third reason is the subject’s prior criminal record and his alcoholic problem. The subject is ordered held 15 months with an up-to-date psychiatric report.” CPLR article 78, not habeas corpus, is the proper procedural vehicle to challenge the validity of an administrative act or failure to act (Matter of Greene v Smith, 52 AD2d 292, app dsmd 40 NY2d 826). However, treating relator’s petition as though it were an article 78 proceeding (CPLR 103, subd [c]), we find that the reasons given for denial of parole, other than adverse community reaction, were meaningful and a fair statement of a reasonable basis for denial of relator’s release on parole (see Matter of Watkins v Caldwell, 54 AD2d 42 [Sept. 24, 1976]). (Appeal from judgment of Cayuga Supreme Court, —habeas corpus.) Present—Marsh, P. J., Moule, Cardamone, Mahoney and Dillon, JJ.